    

AMENDMENT NO. 4 TO CREDIT AGREEMENT
THIS AMENDMENT NO. 4 TO CREDIT AGREEMENT, dated as of February 19, 2013 (this
“Amendment”), is made by and among MICROSEMI CORPORATION, a Delaware corporation
(the “Borrower”), the New Term Lenders (as defined below) and MORGAN STANLEY
SENIOR FUNDING, INC., as administrative agent (in such capacity, the
“Administrative Agent”), for the Lenders (such capitalized term and all other
capitalized terms not otherwise defined herein shall have the meanings set forth
in the Credit Agreement referred to below).
W I T N E S S E T H:
WHEREAS, the Borrower, the Lenders, the Administrative Agent, Morgan Stanley
Senior Funding, Inc., as Syndication Agent and Swingline Lender, Morgan Stanley
& Co. LLC, as Collateral Agent and Morgan Stanley Bank, N.A., as Issuing Lender,
have heretofore entered into that certain Amended and Restated Credit Agreement,
dated as of October 13, 2011 (as amended, supplemented or otherwise modified,
the “Existing Credit Agreement”, and as amended by this Amendment and as the
same may be further amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”);
WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended so as to, among other things, provide for a new tranche of term loans
thereunder (the “New Term Loans”), which term loans would replace the Term Loans
outstanding under the Existing Credit Agreement immediately prior to the
effectiveness of this Amendment (the “Existing Term Loans”) and which, except as
modified hereby, would have the same terms as the Existing Term Loans under the
Existing Credit Agreement;
WHEREAS, each Lender holding Existing Term Loans (collectively, the “Existing
Term Lenders”) that executes and delivers a consent to this Amendment in the
form of the “Lender Consent” attached hereto as Annex I (a “Lender Consent”)
(collectively, the “Converting Term Lenders”) will be deemed (i) to have agreed
to the terms of this Amendment, (ii) to have agreed to convert (via conversion
or repayment and a subsequent purchase, as further described in the Lender
Consent) an aggregate principal amount of its Existing Term Loans (the
“Converted Term Loans”) into New Term Loans in a principal amount equal to the
amount notified to such Converting Term Lender by the Administrative Agent,
(iii) upon the Fourth Amendment Effective Date (as defined below) to have
converted (via conversion or repayment and a subsequent purchase, as further
described in the Lender Consent) such amount of its Existing Term Loans into New
Terms Loans in an equal principal amount and (iv) if applicable, upon the Fourth
Amendment Effective Date, to have agreed to purchase Additional Term Loans (as
defined below);
WHEREAS, each Existing Term Lender that executes and delivers a Lender Consent
solely in the capacity of an Existing Term Lender, and not specifically as a
Converting Term Lender (collectively, the “Non-Converting Term Lenders”), will
be deemed to have agreed to the terms of this Amendment but will not be deemed
thereby to have agreed to convert its Existing Term Loans into New Term Loans or
to have made any commitment to make Additional Term Loans;

Microsemi – Amendment No. 4



--------------------------------------------------------------------------------

    

WHEREAS, each Person that executes a Joinder to this Amendment as an "Additional
Term Lender" will be deemed (i) to have agreed to the terms of this Amendment
and (ii) to have committed to make New Term Loans to the Borrower on the Fourth
Amendment Effective Date (the “Additional Term Loans”), in the amount notified
to such Additional Term Lender by the Administrative Agent (but in no event
greater than the amount such Person committed to make as Additional Term Loans),
and the proceeds of such Additional Term Loans will be used by the Borrower to
repay in full the outstanding principal amount of the Existing Term Loans that
are not converted into New Term Loans by the Converting Term Lenders;
WHEREAS, the Converting Term Lenders and the Additional Term Lenders
(collectively, the “New Term Lenders”) are severally willing to convert their
Existing Term Loans into New Term Loans or to make New Term Loans, as the case
may be, on the terms and subject to the conditions set forth in this Amendment;
WHEREAS, the Borrower has also requested that certain other amendments be made
to the Existing Credit Agreement, as set forth in Article II herein;
WHEREAS, each New Term Lender and the Required Lenders are willing, on the terms
and subject to the conditions set forth below, to consent to such amendments of
the Existing Credit Agreement; and
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Borrower, the New Term Lenders and the Required Lenders,
hereby agree as follows:
ARTICLE I

DEFINITIONS
SECTION 1.1    Certain Definitions. The following terms (whether or not
underscored) when used in this Amendment shall have the following meanings (such
meanings to be equally applicable to the singular and plural forms thereof):
“Additional Term Lenders” is defined in the fifth recital.
“Additional Term Loans” is defined in the fifth recital.
“Administrative Agent” is defined in the preamble.
“Amendment” is defined in the preamble.
“Borrower” is defined in the preamble.
“Converted Term Loan” is defined in the third recital.
“Converted Term Lenders” is defined in the third recital.

Microsemi – Amendment No. 4
2

--------------------------------------------------------------------------------

    

“Credit Agreement” is defined in the first recital.
“Existing Credit Agreement” is defined in the first recital.
“Existing Term Lenders” is defined in the third recital.
“Existing Term Loans” is defined in the second recital.
“Fourth Amendment Effective Date” is defined in Article IV.
“Lender Consent” is defined in the third recital, and shall take the form of
“Lender Consent” attached hereto as Annex I.
“New Term Lenders” is defined in the sixth recital.
“New Term Loans” is defined in the second recital.
“Non-Converting Term Lenders” is defined in the fourth recital.
SECTION 1.2    Other Definitions. Terms for which meanings are provided in the
Credit Agreement are, unless otherwise defined herein or the context otherwise
requires, used in this Amendment with such meanings.
ARTICLE II    

AMENDMENTS TO EXISTING CREDIT AGREEMENT; ACKNOWLEDGEMENT
SECTION 2.1    Amendments. Subject to the satisfaction (or waiver) of the
conditions set forth in Article IV, the Existing Credit Agreement is hereby
amended as of the date of this Amendment in accordance with this Section 2.1.
SECTION 2.1.1.    Amendments to Section 1. Section 1.1 of the Existing Credit
Agreement is hereby amended as follows:
(a)    The definition of “Applicable Margin” is hereby amended and restated in
its entirety to read as follows:
““Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:
 
Eurodollar Loans
Base Rate Loans
Revolving Loans and Swingline Loans
4.50%
3.50%
Term Loans
2.75%
1.75%




Microsemi – Amendment No. 4
3

--------------------------------------------------------------------------------

    

; provided, that, on and after the first Adjustment Date occurring after the
completion of one full fiscal quarter of the Borrower after the Restatement
Date, the Applicable Margin with respect to Revolving Loans and Swingline Loans
will be determined pursuant to the Pricing Grid.”
(b)    Clause (d) of the definition of “Permitted Acquisition” is hereby amended
and restated in its entirety as follows:
“(d) the Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 8.1 (assuming for this purpose that a Compliance
Date has occurred) on a pro forma basis after giving effect to such acquisition
as if such acquisition had occurred on the first day of the most recent period
of four (4) consecutive fiscal quarters in respect of which the Consolidated
Leverage Ratio has been tested in accordance with Section 8.1(a);”
(c)    The definition of “Term Loan Maturity Date” is hereby amended and
restated in its entirety as follows:
““Term Loan Maturity Date”: the date that is seven (7) years after the Fourth
Amendment Effective Date.”
SECTION 2.1.2.    Additional Amendment to Section 1.1 (“Defined Terms”) of the
Existing Credit Agreement. Section 1.1 of the Existing Credit Agreement is
hereby amended by inserting in such Section the following definition in the
appropriate alphabetical order:
““Compliance Date”: the last day of any fiscal quarter, beginning with the
fiscal quarter ended on March 31, 2013, if either (1) the aggregate outstanding
L/C Obligations of the Borrower as of such date exceed $10,000,000 or (2) any
Revolving Loans or Swingline Loans are outstanding as of such date; provided
that, for purposes of determining whether or not a Compliance Date has occurred
with respect to clause (1) above, L/C Obligations shall exclude all Letters of
Credit that are Cash Collateralized.”
““Financial Covenants”: the financial condition covenants set forth in Section
8.1 hereof.”
““Financial Covenant Event of Default”: as defined in Section 9.1(c).”
““Fourth Amendment Effective Date”: February 19, 2013.”
SECTION 2.1.3.    Amendments to Section 2.4. Section 2.4(b)(iii) of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“
(iii)    after giving pro forma effect to the borrowings to be made on the Term
Loan Increase Effective Date as of the date of the most recent financial
statements delivered

Microsemi – Amendment No. 4
4

--------------------------------------------------------------------------------

    

pursuant to Section 7.1(a) or (b), the Borrower shall be in compliance with each
of the covenants set forth in Section 8.1 (assuming for this purpose that a
Compliance Date has occurred); and”
SECTION 2.1.4.    Amendments to Section 3.16. Section 3.16(b)(iii) of the
Existing Credit Agreement is hereby amended and restated in its entirety to read
as follows:
“
(iii)    after giving pro forma effect to the extensions of commitments and the
borrowings to be made on the Revolving Commitment Increase Effective Date as of
the date of the most recent financial statements delivered pursuant to Section
7.1(a) or (b), the Borrower shall be in compliance with each of the covenants
set forth in Section 8.1 (assuming for this purpose that a Compliance Date has
occurred);”
SECTION 2.1.5.    Amendments to Section 4.1. The final proviso and last sentence
of Section 4.1 of the Existing Credit Agreement are hereby amended and restated
to read as follows:
“
; provided further, that any optional prepayment of Term Loans made pursuant to
this Section 4.1 on or prior to the first anniversary of the Fourth Amendment
Effective Date with the proceeds of Indebtedness incurred by the Borrower from a
substantially concurrent borrowing of loans provided by one or more banks, funds
or other financial institutions (other than any such borrowing pursuant to a
refinancing of all the facilities or the Term Loans under this Agreement in
connection with a Permitted Acquisition, Change of Control or other transaction
not permitted by this Agreement (prior to giving effect to any amendment, waiver
or other modification of this Agreement that is effected in connection with such
transaction)) for which the interest rate payable thereon is, or upon
satisfaction of specified conditions could reasonably be expected to be, less
than the interest rate applicable to Term Loans that are Eurodollar Loans at the
time of such prepayment shall be subject to the payment of a premium of 1.0% of
the aggregate principal amount of such prepayment. For the avoidance of doubt,
any prepayment or repayment of Term Loans funded directly or indirectly with the
proceeds of Capital Stock issued by the Borrower or equity contributed to the
Borrower and received after the Fourth Amendment Effective Date shall not
require the payment of any premium contemplated by the preceding proviso.”
SECTION 2.1.6.    Amendments to Section 4.2. Section 4.2(h) of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“(h)     Any prepayment of Term Loans made pursuant to Section 4.2(a) on or
prior to the first anniversary of the Fourth Amendment Effective Date with the
proceeds of Indebtedness incurred by the Borrower from a substantially
concurrent borrowing of loans provided by one or more banks, funds or other
financial institutions (other than any such borrowing pursuant to a refinancing
of all the facilities or the Term Loans under this Agreement in connection with
a Permitted Acquisition, Change of Control or other transaction not permitted by
this Agreement (prior to giving effect to any amendment, waiver or other
modification of this Agreement that is

Microsemi – Amendment No. 4
5

--------------------------------------------------------------------------------

    

effected in connection with such transaction)) for which the interest rate
payable thereon is, or upon satisfaction of specified conditions could
reasonably be expected to be, less than the interest rate applicable to Term
Loans that are Eurodollar Loans at the time of such prepayment shall be subject
to the payment of a premium of 1.0% of the aggregate principal amount of such
prepayment. For the avoidance of doubt, any prepayment or repayment of Term
Loans funded directly or indirectly with the proceeds of Capital Stock issued by
the Borrower or equity contributed to the Borrower and received after the Fourth
Amendment Effective Date shall not require the payment of any premium
contemplated by the preceding sentence.”
SECTION 2.1.7.    Amendments to Section 6.2. Section 6.2 of the Existing Credit
Agreement is hereby amended by inserting a new clause (e) at the end thereof
that reads as follows:
“(e)    Pro Forma Compliance with Financial Covenants. The Borrower shall be in
pro forma compliance with the Financial Covenants (assuming for this purpose
that a Compliance Date has occurred) after giving effect to the extensions of
credit requested to be made on such date. ”
SECTION 2.1.8.    Amendments to Section 7.2. Section 7.2(b)(iii) of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“(iii)    a Compliance Certificate containing all information and calculations
necessary for determining compliance by each Group Member with the provisions of
this Agreement referred to therein as of the last day of the fiscal quarter or
fiscal year of the Borrower, as the case may be, and, if applicable, for
determining the Applicable Margin for Revolving Loans and Swingline Loans and
the Commitment Fee Rate; provided that, beginning with the fiscal quarter ending
March 31, 2013, the Borrower shall only be required to illustrate compliance
with the Financial Covenants if a Compliance Date has occurred on the last day
of the applicable fiscal quarter.”
SECTION 2.1.9.    Amendments to Section 8.1. Section 8.1 of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“(a)    Consolidated Leverage Ratio. Without the written consent of the Majority
Facility Lenders under the Revolving Facility, permit the Consolidated Leverage
Ratio as of the last day of any period of four (4) consecutive fiscal quarters
of the Borrower (i) ending December 31, 2012, to exceed 3.25 to 1.00 and (ii)
each fiscal quarter thereafter on which a Compliance Date has occurred, to
exceed 4.75 to 1.00.
(b)    Consolidated Fixed Charge Coverage Ratio. Without the written consent of
the Majority Facility Lenders under the Revolving Facility, permit the
Consolidated Fixed Charge Coverage Ratio for any period of four (4) consecutive
fiscal quarters of the Borrower (i) ending December 31, 2012, to be less than
2.00 to 1.00 and (ii) each fiscal quarter thereafter on which a Compliance Date
has occurred, to be less than 1.00 to 1.00.”
SECTION 2.1.10.    Amendments to Section 8.2. Section 8.2(k) of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

Microsemi – Amendment No. 4
6

--------------------------------------------------------------------------------

    

“
(k)    Junior Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$75,000,000 at any one time outstanding; provided that, (i) after giving pro
forma effect to the incurrence of such Indebtedness, the Borrower shall be in
compliance with each of the covenants set forth in Section 8.1 (assuming for
this purpose that a Compliance Date has occurred) as of the date of the most
recent financial statements delivered pursuant to Section 7.1(a) or (b) and (ii)
no Default or Event of Default shall have occurred and be continuing or would
result therefrom;”
SECTION 2.1.11.    Amendments to Section 8.6. Section 8.6(f) of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“
(f)    so long as (x) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (y) after giving pro forma effect to the
payment of such Restricted Payment, the Borrower shall be in pro forma
compliance with each of the covenants set forth in Section 8.1 (assuming for
this purpose that a Compliance Date has occurred) as of the date of the most
recent financial statements delivered pursuant to Section 7.1(a) and (b) and (z)
the Borrower shall have delivered to the Administrative Agent a certificate
evidencing compliance with clauses (x) and (y), the Borrower may make Restricted
Payments; provided that the aggregate amount of Restricted Payments made
pursuant to this clause (f) shall not exceed $75,000,000 during the term of this
Agreement.”
SECTION 2.1.12.    Amendments to Section 9.1. Section 9.1(c) of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“(c)     any Loan Party shall default in the observance or performance of any
agreement contained in Section 3.15(c)(ii), Section 7.1, clause (i) or (ii) of
Section 7.4(a) (with respect to the Borrower only), Section 7.7(a), Section 7.14
or Section 8 of this Agreement; provided that an Event of Default under this
clause (c) as a result of a breach of any Financial Covenant (any such Event of
Default, a “Financial Covenant Event of Default”) shall not constitute an Event
of Default for purposes of any Term Loan unless and until the Majority Facility
Lenders under the Revolving Facility have declared all outstanding Obligations
under the Revolving Facility to be immediately due and payable in accordance
with Section 9.2, and such declaration has not been rescinded on or before such
date; or”
SECTION 2.1.13.    Amendments to Section 9.1. The language following clause (m)
of Section 9.1 of the Existing Credit Agreement is hereby deleted in its
entirety and a new Section 9.2 is hereby inserted to read as follows:
“     9.2    Remedies.    
(a)    Except as provided in clause (b) below, (i) if an Event of Default
specified in Section 9.1(f)(i) or (ii) with respect to the Borrower shall occur
and be continuing, automatically

Microsemi – Amendment No. 4
7

--------------------------------------------------------------------------------

    

the Commitments shall immediately terminate and the Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (ii) if such event is any other Event of Default (other than a
Financial Covenant Event of Default) that has occurred and is continuing, either
or both of the following actions may be taken: (x) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (y) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents in
accordance with the Guarantee and Collateral Agreement. After all such Letters
of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto). Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.
(b)    Upon the occurrence and during the continuation of a Financial Covenant
Event of Default that is unwaived, the Majority Facility Lenders under the
Revolving Facility may, so long as a Compliance Date continues to be in effect,
immediately upon such breach (i) declare that such breach constitutes an Event
of Default for Section 6.2 and (ii) either (x) terminate the Revolving
Commitment and/or (y) take the actions specified in Section 9.2(a) in respect of
the Revolving Commitments, the Revolving Loans and the L/C Obligations. In
respect of a Financial Covenant Event of Default that is continuing, the
Required Lenders may take the actions specified in Section 9.2(a) on the date
that the Majority Facility Lenders under the Revolving Facility terminate the
Revolving Commitments or accelerate all Obligations in respect of the Revolving
Facility; provided however, that the Required Lenders may not take such actions
if either (1) all Obligations under the Revolving Facility have been repaid in
full (other than Unasserted Contingent Obligations) and the Revolving
Commitments have been terminated

Microsemi – Amendment No. 4
8

--------------------------------------------------------------------------------

    

or (2) the Financial Covenant Event of Default has been waived by the Majority
Facility Lenders under the Revolving Facility.”
SECTION 2.1.14.    Amendments to Section 11.1. Section 11.1 of the Existing
Credit Agreement is hereby amended by inserting the following clause (xiv) after
clause (xiii):
“(xiv) amend, modify or waive any provision of Section 8.1 (and related
definitions as used in such Section, but not as used in other Sections of this
Agreement) or the first sentence of Section 9.2(b) without the written consent
of the Majority Facility Lenders under the Revolving Facility and,
notwithstanding anything to the contrary set forth in this Section 11.1, only
the written consent of such Lenders shall be necessary to permit any such
amendment, modification or waiver.”
SECTION 2.2    Acknowledgement. On and after the Fourth Amendment Effective
Date, each reference in the Credit Agreement or any other Loan Document to “Term
Loans” shall be deemed a reference to the New Term Loans contemplated hereby.
Notwithstanding any provision hereof or any implication to the contrary, the
provisions of the Credit Agreement with respect to indemnification,
reimbursement of costs and expenses, increased costs and break funding payments
shall continue in full force and effect with respect to, and for the benefit of,
each Existing Term Lender prior to the Fourth Amendment Effective Date in
respect of such Lender’s Existing Term Loans under the Credit Agreement prior to
the Fourth Amendment Effective Date.
ARTICLE III    

CONVERSION OF EXISTING TERM LOANS AND ADDITIONAL TERM LOANS
SECTION 3.1    Agreement to Conversion of Existing Term Loans into New Term
Loans. On the terms and subject to the satisfaction (or waiver) of the
conditions set forth in Article IV hereof, each Converting Term Lender agrees
that an aggregate principal amount of its Existing Term Loans equal to the
amount notified to such Converting Term Lender by the Administrative Agent will
be converted into the Converted Term Loans as of the Fourth Amendment Effective
Date.
SECTION 3.2    Agreement to Make Additional Term Loans. On the terms and subject
to the satisfaction (or waiver) of the conditions set forth in Article IV
hereof, each Additional Term Lender agrees to make Additional Term Loans equal
to the amount notified to such Additional Term Lender by the Administrative
Agent (but in no event greater than the amount such Person committed to make as
Additional Term Loans) on the Fourth Amendment Effective Date and shall be a
“Lender” under the Credit Agreement as of such date.
SECTION 3.3    Other Provisions. On the Fourth Amendment Effective Date, the
Borrower shall apply the proceeds of the Additional Term Loans (if any),
together with available cash, to (i) prepay in full all Existing Term Loans,
other than Converted Term Loans, (ii) pay all accrued and unpaid interest on the
aggregate principal amount of the Existing Term Loans being so prepaid, (iii)
pay to each Existing Term Lender all amounts payable pursuant to Section 4.11

Microsemi – Amendment No. 4
9

--------------------------------------------------------------------------------

    

of the Credit Agreement as a result of the prepayment of such Lender’s Existing
Term Loans (treating Converted Term Loans as not having been prepaid for
purposes of such Section) and (iv) pay to all Non-Converting Term Lenders all
indemnities, cost reimbursements and other Obligations then owed to the
Non-Converting Term Lenders under the Credit Agreement. The repayment of the
Existing Term Loans contemplated hereby constitutes a voluntary prepayment by
the Borrower pursuant to Section 4.1 of the Credit Agreement. Upon the Fourth
Amendment Effective Date, each Existing Term Lender will be deemed to have
waived any prior notice of such prepayment otherwise required pursuant to the
Credit Agreement. The commitments of the Additional Term Lenders and the
conversion undertakings of the Converting Term Lenders are several and no such
New Term Lender will be responsible for any other New Term Lender’s failure to
make or acquire by conversion New Term Loans. Notwithstanding anything herein or
in the Credit Agreement to the contrary, the aggregate principal amount of the
New Term Loans will not exceed the aggregate principal amount of the Existing
Term Loans outstanding immediately prior to the Fourth Amendment Effective Date.
Each of the parties hereto acknowledges and agrees that the terms of this
Amendment do not constitute a novation but, rather, an amendment of the terms of
a pre-existing Indebtedness and related agreement, as evidenced by the Existing
Credit Agreement.
ARTICLE IV    

CONDITIONS TO EFFECTIVENESS
The amendments contained in Section 2.1, the acknowledgement contained in
Section 2.2, and the agreements contained in Article III shall be effective on
the date the Administrative Agent has confirmed the satisfaction or waiver of
each of the conditions contained in this Article IV (the “Fourth Amendment
Effective Date”).
SECTION 4.1    Execution of Counterparts. The Administrative Agent shall have
received counterparts of (a) this Amendment duly executed and delivered by (i)
the Borrower and (ii) the Administrative Agent on behalf of the Required Lenders
and each New Term Lender that have executed and delivered to the Administrative
Agent their written agreement or consent to the amendments contained herein
(whether pursuant to the execution and delivery of a Lender Consent or any
Joinder) and (b) the Consent and Confirmation attached hereto duly executed and
delivered by each of the Borrower and the Subsidiary Guarantors.
SECTION 4.2    Resolutions, etc. The Administrative Agent shall have received
from the Borrower (a) a copy of a good standing certificate, dated a date
reasonably close to the Fourth Amendment Effective Date, and a bringdown
thereof, dated the Fourth Amendment Effective Date and (b) a certificate, dated
the Fourth Amendment Effective Date, duly executed and delivered by the
Borrower’s Secretary as to resolutions of the Borrower’s Board of Directors then
in full force and effect authorizing the execution, delivery and performance of
this Amendment and the transactions contemplated hereby, in each case in form
and substance reasonably satisfactory to the Administrative Agent.
SECTION 4.3    Fourth Amendment Effective Date Certificate. The Administrative
Agent shall have received a certificate, dated as of the Fourth Amendment
Effective Date and

Microsemi – Amendment No. 4
10

--------------------------------------------------------------------------------

    

duly executed and delivered by a Responsible Officer of the Borrower, certifying
that all of the conditions to effectiveness set forth in this Article IV have
been satisfied.
SECTION 4.4    Representations and Warranties. Each of the representations and
warranties made by the Borrower in Article V that are qualified by materiality
shall be true and correct and the representations and warranties that are not so
qualified shall be true and correct in all material respects.
SECTION 4.5    Delivery of Notes. The Administrative Agent shall have received
for the account of each New Term Lender that has requested a Term Note, such New
Term Lender’s Term Note duly executed and delivered by a Responsible Officer of
the Borrower.
SECTION 4.6    Amendment Fee. The Administrative Agent shall have received all
fees due and payable in connection with this Amendment, as previously agreed to
between the Borrower and the Administrative Agent.
SECTION 4.7    Fees and Expenses. The Administrative Agent shall have received
all fees and expenses due and payable pursuant to Section 6.3 (to the extent
then invoiced) and pursuant to the Credit Agreement (including all previously
invoiced fees and expenses).
SECTION 4.8    Opinions of Counsel. The Administrative Agent shall have received
a legal opinion, dated as of the Fourth Amendment Effective Date and addressed
to the Administrative Agent and all Lenders from O'Melveny & Myers LLP, counsel
to the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent.
SECTION 4.9    Application of Proceeds. The Borrower shall have applied,
concurrently with the conversion of the Existing Term Loans into Converted Term
Loans and the making of the Additional Term Loans, the proceeds of the New Term
Loans, together with available cash balances, to (i) prepay in full all Existing
Term Loans, other than Converted Term Loans, (ii) pay all accrued and unpaid
interest on the aggregate principal amount of the Existing Term Loans being so
prepaid, (iii) pay to each Existing Term Lender all amounts payable pursuant to
Section 4.11 of the Credit Agreement as a result of the prepayment of such
Lender’s Existing Term Loans (treating Converted Term Loans as not having been
prepaid for purposes of such Section) and (iv) pay to all Non-Converting Term
Lenders all indemnities, cost reimbursements and other Obligations then owed to
such Non-Converting Term Lenders under the Credit Agreement.
ARTICLE V    

REPRESENTATIONS AND WARRANTIES
SECTION 5.1    Representations and Warranties. In order to induce the New Term
Lenders, the Required Lenders and the Administrative Agent to enter into this
Amendment, the Borrower hereby represents and warrants to the Agents, Issuer and
each Lender, as of the date hereof, as follows:

Microsemi – Amendment No. 4
11

--------------------------------------------------------------------------------

    

(a)    the representations and warranties set forth in Section 5 of the Credit
Agreement and in each other Loan Document are true and correct in all material
respects (except to the extent made as of a specific date, in which case such
representations and warranties shall be true and correct in all material
respects on and as of such specific date);
(b)    no order, judgment or decree of any Governmental Authority applicable to
any Group Member purports to restrain any New Term Lender from making any
extension of credit to be made by it;
(c)    no Default or Event of Default has occurred and is continuing on the date
hereof or after giving effect to the extensions of credit requested to be made
on the date hereof;
(d)    this Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable against it in accordance with its terms, except to the extent the
enforceability hereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law); and
(e)    the execution, delivery and performance by the Borrower of this
Amendment, the extensions of credit requested hereby and the use of proceeds
thereof will not (a) violate its Organizational Document, (b) violate any
Requirement of Law, Governmental Authorization or any Contractual Obligation of
any Group Member and (c) result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to its
Organizational Documents, any Requirement of Law or any such Contractual
Obligation (other than the Liens created by the Security Documents and the
Permitted Liens), except for any violation set forth in clause (b) or (c) which
could not reasonably be expected to have a Material Adverse Effect.
SECTION 5.2    Non-Impairment, etc. After giving effect to this Amendment,
neither the modification of the Existing Credit Agreement or any other Loan
Document effected pursuant to this Amendment nor the execution, delivery,
performance or effectiveness of this Amendment or any other Loan Document
impairs the validity, effectiveness or priority of the Liens granted pursuant to
the Security Documents (as in effect immediately prior to the Fourth Amendment
Effective Date, the “Existing Security Documents”), and such Liens continue
unimpaired with the same priority to secure repayment of all Obligations,
whether heretofore or hereafter incurred. Neither the modification of the
Existing Credit Agreement nor the execution, delivery, performance or
effectiveness of this Amendment requires that any new filings be made or other
action taken to perfect or to maintain the perfection of such Liens. Under the
foregoing circumstances, the position of the Lenders with respect to such Liens,
the Collateral (as defined in the Existing Security Documents) in which a
security interest was granted pursuant to the Existing Security Documents, and
the ability of the Administrative Agent to realize upon such

Microsemi – Amendment No. 4
12

--------------------------------------------------------------------------------

    

Liens pursuant to the terms of the Security Documents have not been adversely
affected in any material respect by the modification of the Existing Credit
Agreement effected pursuant to this Amendment or by the execution, delivery,
performance or effectiveness of this Amendment.
SECTION 5.3    Reaffirmation of Obligations. The Borrower hereby restates,
ratifies and reaffirms each and every term and condition set forth in the Credit
Agreement and Loan Documents effective as of the Fourth Amendment Effective Date
and as amended hereby. The Borrower hereby reaffirms its obligations (including
the Obligations) under each Loan Document to which it is a party.
ARTICLE VI    

MISCELLANEOUS
SECTION 6.1    Full Force and Effect; Amendment. Except as expressly provided
herein, all of the representations, warranties, terms, covenants, conditions and
other provisions of the Credit Agreement and the other Loan Documents shall
remain in full force and effect in accordance with their respective terms and
are in all respects hereby ratified and confirmed. The amendments set forth
herein shall be limited precisely as provided for herein to the provisions
expressly amended hereby and shall not be deemed to be an amendment to, waiver
of, consent to or modification of any other term or provision of the Credit
Agreement, any other Loan Document referred to therein or herein or of any
transaction or further or future action on the part of the Borrower or any other
Subsidiary Guarantor which would require the consent of any of the Lenders under
the Credit Agreement or any of the other Loan Documents.
SECTION 6.2    Loan Document Pursuant to Credit Agreement. This Amendment is a
Loan Document executed pursuant to the Credit Agreement and shall be construed,
administered and applied in accordance with all of the terms and provisions of
the Credit Agreement, including, without limitation, the provisions relating to
forum selection, consent to jurisdiction and waiver of jury trial included in
Section 11.12 of the Credit Agreement, which provisions are hereby acknowledged
and confirmed by each of the parties hereto.
SECTION 6.3    Fees and Expenses. The Borrower shall pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation, negotiation, execution and delivery of this Amendment,
including the reasonable fees and disbursements of Skadden, Arps, Slate, Meagher
& Flom LLP, as counsel for the Administrative Agent.
SECTION 6.4    Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.
SECTION 6.5    Execution in Counterparts. This Amendment may be executed by the
parties hereto in counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.

Microsemi – Amendment No. 4
13

--------------------------------------------------------------------------------

    

SECTION 6.6    Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified or otherwise required by the context, to
such Article or Section of this Amendment.
SECTION 6.7    Severability. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.
SECTION 6.8    Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
SECTION 6.9    GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



Microsemi – Amendment No. 4
14

--------------------------------------------------------------------------------

    

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
MICROSEMI CORPORATION, as Borrower
By            
    Name:
    Title:
MORGAN STANLEY SENIOR FUNDING, INC.,
    as Administrative Agent
By            
    Name:
    Title:







Microsemi – Amendment No. 4

